Name: Commission Regulation (EEC) No 3665/86 of 1 December 1986 derogating from Regulation (EEC) No 3061/84 as regards the final date for submitting applications for production aid for olive oil for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 86 Official Journal of the European Communities No L 339/9 COMMISSION REGULATION (EEC) No 3665/86 of 1 December 1986 derogating from Regulation (EEC) No 3061/84 as regards the final date for submitting applications for production aid for olive oil for the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations ^), and in particular Article 19 thereof, Whereas, in accordance with Article 5 (4) of Commission Regulation (EEC) No 3061 /84 (2), producer organizations or, as the case may be, associations thereof, are to submit the aid applications of associated olive growers not later than 31 October of each marketing year ; whereas, for 1985/86, the producer organizations and associations thereof are not able to perform all the necessary verifica ­ tions and checks on olive growers' aid applications in time, on account of the extra time allowed for olive growers to submit their crop declarations for the marke ­ ting year in question, pursuant to Commission Regulation (EEC) No 143/86 (3), as amended by Regulation (EEC) No 1714/86 (4) ; whereas the date by which aid applications must be submitted producer organizations or associations thereof should accordingly be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, notwithstanding Article 5 (4) of Regulation (EEC) No 3061 /84, producer organiza ­ tions or, as the case may be, associations thereof shall submit the aid applications not later than 31 March 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 208, 3 . 8 . 1984, p. 3. 0 OJ No L 288, 1 . 11 . 1984, p. 52. (3) OJ No L 19, 25. 1 . 1986, p. 13 . 0 OJ No L 149, 3 . 6. 1986, p. 18 .